 1   ROBERT WAGGENER - SBN: 118450
     LAW OFFICE OF ROBERT WAGGENER
 2   214 Duboce Avenue
     San Francisco, California 94103
 3   Phone:         (415) 431-4500
     Fax:           (415) 255-8631
 4   E-Mail:        rwlaw@mindspring.com

 5   MARCIA ANN MORRISSEY- SBN: 66921
     LAW OFFICE OF MARCIA ANN MORRISSEY
 6   11400 W. Olympic Blvd., STE 1500
     LOS ANGELES, CA 90064
 7   Phone:      (310) 399-3259
     Fax:        (310) 392-9029
 8   E-Mail:     morrisseyma@aol.com

 9   Attorneys for Defendant RUSSELL OTT

10   JAMES S. THOMSON- SBN: 79658
     Attorney and Counselor at Law
11   732 Addison Street, Suite A
     Berkeley, California 94710
12   Phone:         (510) 525-9123
     Fax:           (510) 525-9124
13   E-Mail:        james@ycbtal.net

14   Attorney for Defendant DAVID SALVATORE DIAZ, III

15
                                UNITED STATES DISTRICT COURT
16
                             NORTHERN DISTRICT OF CALIFORNIA
17

18
     UNITED STATES OF AMERICA                          No. CR-17-0533 EMC
19
                                  Plaintiff,           SUPPLEMENTAL MEMORANDUM IN
20                                                     SUPPORT OF MOTION TO EXCLUDE OR
                   v.                                  LIMIT THE TESTIMONY OF FBI ABOUT
21                                                     CELL PHONE COMMUNICATIONS AND
                                                       LOCATIONS BASED ON HISTORICAL
22   RUSSELL TAYLOR OTT, et al                         CELL CALL DETAIL RECORDS AND
                                                       PROPRIETARY MAPPING SOFTWARE;
23                                Defendants.          MOTION FOR EVIDENTIARY HEARING

24                                                     Date: March 3, 2021
                                                       Time: 9:00 A.M.
25                                                     Dept: The Honorable Edward M. Chen
                                                             District Court Judge
26                                                 /

27

28
      SUPPLEMENTAL MEMORANDUM IN SUPPORT OF MOTION TO EXCLUDE OR LIMIT THE TESTIMONY OF FBI ABOUT CELL
      PHONE COMMUNICATIONS AND LOCATIONS BASED ON HISTORICAL CELL CALL DETAIL RECORDS AND PROPRIETARY
                            MAPPING SOFTWARE; MOTION FOR EVIDENTIARY HEARING
 1            TO: THE UNITED STATES ATTORNEY FOR THE NORTHERN
                  DISTRICT OF CALIFORNIA; ASSISTANT UNITED STATES
 2                ATTORNEYS KEVIN BARRY, AJAY KRISHNAMURTHY, LENA
                  PENG; AND TO THE CLERK OF THE ABOVE-ENTITLED COURT:
 3

 4                                            INTRODUCTION

 5        This pleading by defendants Ott and Diaz supplements the pleadings filed by defendant

 6 Wendt regarding a Daubert hearing as to the government’s proposed expert testimony of FBI

 7 Special Agent Meredith Sparano as to CAST evidence in this case. [Dkt. Nos. 1444-1445].

 8 The Wendt pleading is a comprehensive pleading. Here, defendants Ott and Diaz focus on one

 9 aspect of the proposed CAST analysis and testimony - cell tower/antenna information used as

10 part of the CAST analysis - and stress the point of why an evidentiary hearing is necessary as

11 to the Court’s gatekeeper function as to the offered testimony.

12        The Court expressed a view at the recent January 13, 2021 hearing that CAST analysis

13 and Cell Site Location Information (CSLI) is not “rocket science” and is a relatively simplistic

14 matter of inputting component data - call detail records and cell tower information - into a

15 mapping software program. The Court emphasized that such a process could potentially be

16 replicated by a defense expert as to the results of such data input. The government favors the

17 argument that generating CAST opinion testimony is merely a matter of “popping numbers into

18 a program”.

19        Here, the defense challenges the perceived simplicity of the CAST process and resulting

20 conclusions, particularly with respect to historical cell tower data, and how the subjective

21 methodology in utilizing or not using objective components of the data can affect the reliability

22 of the depictions, opinions, and conclusions as to that process. Radio frequency theory is the

23 foundational science of the CAST process, and the offered reports and testimony of Special

24 Agent Sparano unreliably distort conclusions that purportedly can be made from the underlying

25 science. The Wendt brief addresses these general issues in argument 7 of its brief (pages 28-

26 37), but this supplemental memo is intended to drill down further, and explain why a Daubert
   hearing is necessary to assess basic gatekeeping issues.
27

28
       SUPPLEMENTAL MEMORANDUM IN SUPPORT OF MOTION TO EXCLUDE OR LIMIT THE TESTIMONY OF FBI ABOUT CELL
       PHONE COMMUNICATIONS AND LOCATIONS BASED ON HISTORICAL CELL CALL DETAIL RECORDS AND PROPRIETARY
                             MAPPING SOFTWARE; MOTION FOR EVIDENTIARY HEARING                      Page 2
 1                             CAST ANALYSIS CELL TOWER DATA
 2
           In this case, the numbers “popped” into the ESPA mapping program consisted of two
 3
     components, the CDRs and cell tower records for the towers referenced in the CDRs. As to the
 4
     Sparano I CAST report, all of the cell phone numbers happened to be subscribed to AT&T, and
 5

 6 all of the cell tower information correspondingly came from AT&T. As set out in her August

 7 14, 2020 disclosure, Special Agent Sparano first “obtained the tower list from the cell phone

 8 provider for the relevant time period”, and her analysis consisted of importing the tower

 9
     information into the mapping program along with the set of CDRs, which then allowed her to
10
     generate a report consisting of a “visual depiction of the tower locations accessed by each
11
     target phone number during relevant times to the crime.” (Disclosure, paragraph 13)
12

13         Emphasized in the Wendt brief, and repeated here, is that this “analysis” took place at

14 least four years after the suspected criminal conduct. Special Agent Sparano states that she

15 obtained the tower list from the cell phone provider for the relevant time period (mid-July

16
     2014), but she does not identify the specific data that she received as to that list of towers. In
17
     other words, it is not at all clear that Agent Sparano obtained the relevant data as to the
18
     operating capability and equipment status of each particular tower in mid-July 2014.
19

20         To understand the significance of the cell tower data, one has to understand the full

21 complement of data that a carrier, in this case AT&T, provides when it produces cell tower

22 information. The latitude and longitude physical location information of the particular tower

23
     are easy enough to understand, but in addition, for a particular moment in time regarding a cell
24
     tower, AT&T will provide information about each antenna, including height and direction of
25
     the antenna, the generation of the hardware, and beam width. Each of these additional pieces of
26

27 information can make a difference as to the “analysis” and the resulting visual “opinion”

28 depictions. As one would expect, over time and with emerging technologies, cell towers have
       SUPPLEMENTAL MEMORANDUM IN SUPPORT OF MOTION TO EXCLUDE OR LIMIT THE TESTIMONY OF FBI ABOUT CELL
       PHONE COMMUNICATIONS AND LOCATIONS BASED ON HISTORICAL CELL CALL DETAIL RECORDS AND PROPRIETARY
                             MAPPING SOFTWARE; MOTION FOR EVIDENTIARY HEARING                      Page 3
 1 maintenance issues and can be modified or improved for a carrier to maintain current standards

 2
     and compete with other carriers. The state of the capacities and components of the cell tower at
 3
     the actual time of the incident being investigated is what is important, and Agent Sparano has
 4
     not provided the specific details of the records she “popped” into the mapping system in 2018.
 5

 6         As to the input of the cell tower information for the analysis it is also important what

 7 portions of the cell tower data are part of the input, and what, if any, portions of the available

 8 objective data are left out of the process. For instance, as discussed below, Special Agent

 9
     Sparano did not use all objective and scientific significant data provided by AT&T, including
10
     the height of the tower housing the antenna. All of this inputted information can affect the
11
     approximations of a cell tower’s coverage area, and such approximations are handicapped
12

13 where, as in this case, there is no drive testing information.

14         Why this data is so important is featured in the Wendt brief, and in particular, the

15 reference to Aaron Blank’s article “The Limitations and Admissibility of Using Historical

16
     Cellular Site Data to Track the Location of a Cellular Phone”, 18 RICH. J.L. & TECH. 3
17
     (2011) (Exhibit B to Wendt brief) Blank explains the multiple technical issues that may affect
18
     which cell sites are involved in the transmission of cell phone radio waves - either reception or
19

20 transmission: “First, the technical characteristics of cell sites may affect signal strength: (1) the

21 number of sites available; (2) maintenance or repairs being performed; (3) height of the cell

22 tower; (4) height above sea level; (5) wattage output; and (6) range of coverage. Second,

23
     technical characteristics of the antennas on cellular sites may affect signal strength, such as the
24
     number of antennas, the angle and direction the antenna is facing, height of each antenna, and
25
     call traffic process through each antenna. Third, technical characteristics of the phone, such as
26

27 the wattage output and generation of the phone’s broadband capability, may affect signal

28 strength. Fourth, signal strength may depend upon environmental and geographical factors,
       SUPPLEMENTAL MEMORANDUM IN SUPPORT OF MOTION TO EXCLUDE OR LIMIT THE TESTIMONY OF FBI ABOUT CELL
       PHONE COMMUNICATIONS AND LOCATIONS BASED ON HISTORICAL CELL CALL DETAIL RECORDS AND PROPRIETARY
                             MAPPING SOFTWARE; MOTION FOR EVIDENTIARY HEARING                      Page 4
 1 including the weather, topography, and level of urban development. Finally, indoor or outdoor

 2
     use of the phone may alter the strength of the signal.” [Citations and footnotes omitted]
 3
           The defense and government agree on one thing: the study of how radio waves move
 4
     from one antenna to another is science. What the parties disagree on is whether Agent Sparano
 5

 6 understands or applied the appropriate scientific standards in this case; in other words, whether

 7 what she did is actually scientific and reliable.

 8         Per Agent Sparano and the government, the applicability of radio frequency theory to
 9
     cell site location information involves only needing to know two pieces of information: (1) the
10
     location of a cell site and (2) the direction it is pointing. And they say, this information is
11
     provided directly by the phone companies in the form of Call Detail Records. There are many
12

13 reasons the Agent Sparano’s opinions are incomplete, inconsistent with the science, and

14 inconsistent with her own apparent reasoning. As such, a Daubert evidentiary hearing is

15 needed.

16
           First, even under a very rudimentary understanding of the use of radio wave propagation
17
     to determine the proximity of a receiving antenna, a scientist would consider the strength of the
18
     transmitting signal, the height of the tower, the angle of the antenna, and the geography of the
19

20 area. Save for the height of the tower, which is discussed following, Agent Sparano does not

21 possess or consider any of the above information.

22         These omissions matter because height, angle, and power are three of the most
23
     significant factors influencing radio wave propagation. The following example is illustrative.
24
     In this example, the antenna is attached to a mast that is 500 feet off the ground. The antenna
25
     is directed downward at an angle of 150 degrees:
26

27

28
       SUPPLEMENTAL MEMORANDUM IN SUPPORT OF MOTION TO EXCLUDE OR LIMIT THE TESTIMONY OF FBI ABOUT CELL
       PHONE COMMUNICATIONS AND LOCATIONS BASED ON HISTORICAL CELL CALL DETAIL RECORDS AND PROPRIETARY
                             MAPPING SOFTWARE; MOTION FOR EVIDENTIARY HEARING                      Page 5
 1

 2

 3

 4

 5

 6

 7

 8

 9

10
        The purpose of the tower may to be service people not in the immediate area of the tower.
11
     Even if Agent Sparano had access to the power of the signal and the angle of the tower, she
12

13 would not take this information into account, because instead, she would stick with her

14 standard pie shape wedge that she inserts for every individual cell tower. This approach is

15 misleading because it implies that each individual tower services the area directly in front it,

16
     whereas it might service an area further away.
17
           Second, Agent Sparano treats the height of all antennas the same, even though she has
18
     access to the actual height of the various towers. Even without knowing the angle or power,
19

20 the height of the tower, which is a significant factor in radio wave propagation, is ignored by

21 Agent Sparano in her analysis.

22         In other words, Agent Sparano both lacks all necessary objective data to conduct a
23
     scientific analysis and recklessly ignores significant objective data in reaching her opinions.
24
     But her opinions are also driven by subjective data that the government has yet to justify. For
25
     instance, the government has not explained why Agent Sparano treats each cell site has having
26

27 a 120-degree beam width (the same pie-shaped wedge) and a coverage area of approximately

28
       SUPPLEMENTAL MEMORANDUM IN SUPPORT OF MOTION TO EXCLUDE OR LIMIT THE TESTIMONY OF FBI ABOUT CELL
       PHONE COMMUNICATIONS AND LOCATIONS BASED ON HISTORICAL CELL CALL DETAIL RECORDS AND PROPRIETARY
                             MAPPING SOFTWARE; MOTION FOR EVIDENTIARY HEARING                      Page 6
 1 one mile. There is zero scientific basis to support the proposition that every cell site acts the

 2
     same way.
 3
           Moreover, and more troubling, is that even though Agent Sparano knows the bandwidth
 4
     of each antenna, (generally 60 degrees), she nonetheless treats each antenna as having a 120-
 5

 6 degree angle. This decision is likewise neither explained nor justified. This is significant

 7 because Agent Sparano effectively increasing the size of a potential coverage area of a cell site.

 8         In short, the use of radio waves to determine location is science, but Agent Sparano is
 9
     not using science in her assessment. Instead, she has made a series of unsupported assumptions
10
     untethered to science and ignored data points that do not justify her opinions. Because the
11
     government cannot establish her testimony is reliable, a Daubert evidentiary hearing should be
12

13 held, and ultimately her testimony should be excluded at a trial.

14

15                                               Respectfully submitted,
16

17
           DATED: JANUARY 29, 2021                         /s/
18                                               ROBERT WAGGENER
                                                 Attorney for Defendant Ott
19

20
           DATED: JANUARY 29, 2021                         /s/
21                                               MARCIA ANN MORRISSEY
                                                 Attorney for Defendant Ott
22

23
           DATED: JANUARY 29, 2021                         /s/
24                                               JAMES THOMSON
                                                 Attorney for Defendant Diaz
25

26

27

28
       SUPPLEMENTAL MEMORANDUM IN SUPPORT OF MOTION TO EXCLUDE OR LIMIT THE TESTIMONY OF FBI ABOUT CELL
       PHONE COMMUNICATIONS AND LOCATIONS BASED ON HISTORICAL CELL CALL DETAIL RECORDS AND PROPRIETARY
                             MAPPING SOFTWARE; MOTION FOR EVIDENTIARY HEARING                      Page 7
